.DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Claim Status
	Applicants’ response of June 3, 2022, to the non-final action mailed December 3, 2021, has been entered. Claims 1, 7, 11, 19, and 20 have been amended, no claims have been cancelled, and claim 21 has been newly added.   Accordingly, claims 1-21 are pending in the application
Election/Restrictions
	Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The inventions are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product such as a nasal spray.  The inventions are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions a method of making and a method of use are not disclosed as capable of use together and they have different designs, modes of operation, and effects.
	Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
	Claim 1-20 are under instant examination.

Partial Withdrawn Claim Rejection
	Claims 1, 7, 19, and 20 were rejected in the previous Office action mailed December 3, 2021, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicants’ amendment to claims  1, 7, 19, and 20 renders the rejection for these claims moot.  Applicants have amended the claims to put into the meaning for each abbreviation.  Accordingly, the rejection for claims 1, 7, 19, and 20 are hereby withdrawn. 
New Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claims 2-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2-19 recite “The nasal composition” and directly or indirectly depend form claim 1.  However, claim 1 is directed to a nebulizer formulation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	 
Maintained Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 11 remains rejected in modified form under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for reasons of record.
	Claim 11 is indefinite as to the term “Kolliphor HS 15”.  Such term fails to set forth the chemical name or structure at the time of filing as it is a tradename and formulations sold under tradenames have been known to be changed over time.  It is suggested that Applicant amend claim 11 by deleting the tradename “Kolliphor HS 15” and leaving in the newly added polyethoxythylene-660-12-hydroxystearate.

Response and Maintained Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-20 remain rejected, in modified form under 35 U.S.C. 103 as being unpatentable over Yucel et al. (US 20200246404) in view of Eads (US 20200197358) for reasons of record.
	The claims recite a nebulizer formulation comprising: a hydrophilic, edible, emulsified drug delivery system (SENE) comprising: a solvent/stabilizer; a combination of surfactants, said combination of surfactants having an overall hydrophilic- lipophilic balance (HLB) of between about 8-15; and a pharmaceutically acceptable carrier comprising water for administration through a nebulizer, said formulations having particle sizes of less than 100 nm.
	Yucel et al. discloses a composition including a self-emulsying formulations comprising a cannabinoid and a surfactant.  The composition has improved dissolution, stability, absorption and bioavailability.  See the abstract and Para [0002].  The use of triglycerides is taught in Para [0020],[0028] and [0029].  The use of the instantly claimed polysorbate-span and polysorbate lecithin are taught in Para [0034].  The nasal preparation is taught in Para [0112].  The use of a spray is taught in Para [0267]. The concentration of cannabinoids is taught in Para [0122].  The use of MCT and LCT is taught in Para [0125].  The HLB value of the surfactants is taught in Para [0126].  The use of hydroxystearate (including macrogel 15 hydroxystearate Para [0200]), poloxamer 188, poloxamer 407, koliphor , polysorbate and span is taught in Para[0127].  The concentration of surfactants is taught in Para [0134].  The use of olive oil, peanut oil, sunflower oil is taught in Para [0149]. The use of caprylic acid is taught in Para [0202]. The use of water is taught in Para [0054].  Additionally the particle size  of the emulsion delivery system is 10-50nm [0223] and achieved by agitating (stirring) the formulation [0406].
	Eads teaches the use of a cannabinoid in combination with a lipid and a surfactant where the formulation is self emulsified in aqueous medium to produce the particle size of about 1 to 150 nm.  See Para [0004].  The use of triglycerides including the esters of caprylic acid is taught in Para [0034].  The use of olive oil, peanut oil and sunflower oil is taught in para [0035]. The use of surfactants with the HLB greater than 8, such as, polysorbate and span is taught in Para [0040].  The nasal administration is taught in Para [00 49]. The use of poloxamer is taught in Para [0040].  The use of spray is taught in Para [0060].  The use of Kolliphor is taught in the tables.  It would have been obvious to make the composition of Yucle a nasal composition by adding the surfactants with a stabilizer, considering that Yucle teaches a combination of a surfactant and a stabilizer, which can be prepared for nasal administration. Furthermore, Eades et al. teaches the nasal administration as one route of administration for a composition having all the claimed components. To use a nebulizer for nasal administration is considered to be within the skill of the artisan.  The determination of iodine value of a triglyceride is also considered to be within the skill of the artisan in the absence of evidence to the contrary especially as Yucel discloses sunflower oil with an iodine content of 94-122.
	With respect to the newly added limitation of a nebulizer formation and administered through a nebulizer theses are limitations on intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitations.  Yucel discloses wherein a nasal preparation [0112] and a composition in spray form [0267].  Additionally, Yucel discloses wherein the particle size is particle size  of the emulsion delivery system is 10-50nm [0223] which falls within the instantly claimed particle size range.  


Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejection they are addressed as follows: 
	Applicants traverse the rejection arguing that applicant has amended the claim  composition so that  the invention is intended for administration using a nebulizer.  The prior art teaches only oral administration of a viscous liquid..  Oils cannot be easily nebulized and can lead to lipoid embolisms.  The instant invention comprises close to 90% water.  Accordingly, the rejection should be withdrawn. 
	Applicants’ argument have been fully considered, but not found persuasive.  Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitations.  
Yucel discloses wherein a nasal preparation [0112] and a composition in spray form [0267].  Additionally, Yucel discloses wherein the particle size is particle size  of the emulsion delivery system is 10-50nm [0223] which falls within the instantly claimed particle size range.  As such it would be expected to be able to pass the blood brain barrier unless and until Applicant can provide evidence to the contrary.  With respect to the close to 90% water content this is not claimed.
	Thus, the rejection is maintained for reason of record and foregoing discussion.
.

Conclusion
	No claims are allowed.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617